[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             January 3, 1996
Date of Application:          January 3, 1996
Date Application Filed:       January 23, 1996
Date of Decision:             February 25, 1997
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain, Docket Number CR95-469182.
William J. Shea, Esq., Defense Counsel, for Petitioner
Paul Rotiroti, Esq., Assistant State's Attorney, for the State
BY THE DIVISION:
After trial by jury, petitioner was convicted of larceny in the second degree.
As a result of such conviction, petitioner was sentenced to the custody of the Commissioner of Corrections for eight years. The execution of the sentence was suspended after five years and he was placed under the supervision of the Department of Adult Probation with probation for five years.
The facts underlying petitioner's conviction indicate that a 14-year-old male high school student was accosted on the street by petitioner. Petitioner displayed a knife and took the young boy's black leather jacket from him.
Petitioner's attorney argued for a reduction in sentence. He stated that petitioner had a serious drug problem and was a product of an unstable life which had led him into criminal activity. The attorney denied that a knife had been CT Page 3380 used and noted that petitioner was not charged with robbery but larceny from the person. He stated that a shorter sentence with probation would be more appropriate.
Speaking on his own behalf, petitioner stated that he had a drug problem and suffered from epileptic seizures. He also stated that he was sorry for the crime.
The state's attorney argued against any reduction in sentence. He stated that the crime involved the use of a knife to threaten a 14-year-old boy. The attorney also pointed out petitioner's horrendous criminal record and argued that when petitioner was not incarcerated, he was committing crimes. He also stated that petitioner refused to accept responsibility for his actions.
The sentencing judge noted that petitioner had failed to take advantage of past opportunities to seek help. The judge concluded that petitioner constituted a danger on the streets to himself as well as other persons.
Petitioner has a long criminal record including a number of felonies. In light of petitioner's long criminal record, the nature of the offense committed here and the character of the petitioner as well as the need to protect the public from such conduct, it cannot be found that the sentence was either inappropriate or disproportionate. The sentence should not be reduced. Connecticut Practice Book § 942.
Sentence affirmed.
Purtill, J. Klaczak, J. Norko, J.
Purtill, J., Klaczak, J., and Norko, J. participated in this decision.